Name: Commission Regulation (EU) 2016/5 of 5 January 2016 amending Regulation (EU) No 748/2012 as regards the implementation of essential requirements for environmental protection (Text with EEA relevance)
 Type: Regulation
 Subject Matter: air and space transport;  technology and technical regulations;  environmental policy;  transport policy
 Date Published: nan

 6.1.2016 EN Official Journal of the European Union L 3/3 COMMISSION REGULATION (EU) 2016/5 of 5 January 2016 amending Regulation (EU) No 748/2012 as regards the implementation of essential requirements for environmental protection (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 6(2) thereof, Whereas: (1) Article 6(1) of Regulation (EC) No 216/2008 requires products, parts and appliances to comply with the environmental protection requirements contained in Volumes I and II of Annex 16 to the Convention on International Civil Aviation (hereinafter referred to as the Chicago Convention) as applicable on 17 November 2011, except for Appendices to that Annex. Those requirements were implemented in Union law by Commission Regulation (EU) No 748/2012 (2). (2) Volumes I and II of Annex 16 to the Chicago Convention have been amended in 2014 by introducing new noise standards. (3) Regulation (EU) No 748/2012 should therefore be amended accordingly. (4) The measures provided for in this Regulation are based on the opinion issued by the European Aviation Safety Agency in accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 In Annex I (Part-21) to Regulation (EU) No 748/2012, point 21.A.18(a) is replaced by the following: (a) The applicable noise requirements for the issue of a type certificate for an aircraft are prescribed according to the provisions of Chapter 1 of Annex 16, Volume I, Part II to the Chicago Convention and: 1. for subsonic jet aeroplanes, in Volume I, Part II, Chapters 2, 3, 4 and 14, as applicable; 2. for propeller-driven aeroplanes, in Volume I, Part II, Chapters 3, 4, 5, 6, 10 and 14, as applicable; 3. for helicopters, in Volume I, Part II, Chapters 8 and 11, as applicable; 4. for supersonic aeroplanes, in Volume I, Part II, Chapter 12, as applicable; and 5. for tilt-rotors, in Volume I, Part II, Chapter 13, as applicable.. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 13.3.2008, p. 1. (2) Commission Regulation (EU) No 748/2012 of 3 August 2012 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (OJ L 224, 21.8.2012, p. 1).